  8:19-cv-00419-BCB-CRZ Doc # 36 Filed: 08/04/20 Page 1 of 2 - Page ID # 127




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN BERNHOLT, and BERNHOLT
DESIGN SOLUTIONS, INC.,
                                                                8:19CV419
                     Plaintiffs,

       vs.                                                           ORDER

JEFF ALLEN, ABP ENGINEERING,
LLC, MMIS HOLDINGS, LLC, and
MIDWEST MECHANICAL INDUSTRIAL
SERVICES, LLC,

                     Defendants.



      This matter is before the court on the parties’ joint motion to modify the progression
schedule, (Filing No. 35). Accordingly, IT IS ORDERED that the joint motion (Filing No.
35) is granted the final progression order is extended as follows:

      1)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is October 16, 2020. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             October 30, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadline for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)) is November 10, 2020.

      3)     The deadlines for complete expert disclosures1 for all experts expected to



      1
        While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
  8:19-cv-00419-BCB-CRZ Doc # 36 Filed: 08/04/20 Page 2 of 2 - Page ID # 128




            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                December 11, 2020.
                   For the defendant(s):                January 15, 2021.
                   Plaintiff(s)’ rebuttal:              January 29, 2021.

      4)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is February 12, 2021.

      5)    The deadline for filing motions to dismiss and motions for summary
            judgment is March 9, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is March 9, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited
            in their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for
            changes of trial dates. Such requests will not be considered absent a
            showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


      Dated this 4th day of August, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




within that expert’s treatment records and reports must be separately and timely
disclosed.
